Citation Nr: 1329766	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  05-19 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for chronic residuals of exposure to chemicals, to include a skin and/or liver disorder or a chronic disability manifested by signs and symptoms involving the skin and/or liver.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel





INTRODUCTION

The Veteran served on active duty from January until May 1987, December 1990 to April 1991 and August 1996 to January 1997. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

When this issue was previously before the Board in March 2008 August 2011, it was remanded to the RO for additional development.  

The Board's March 2008 remand observed that while the Veteran had originally requested service connection for exposure to chemicals, exposure to chemicals in service was not a disability for which service connection could be granted.  The remand also observed that the Veteran asserted that he had a skin disorder and liver disease due to exposure to smoke from oil well fires while in the Persian Gulf.  As a result, the remand directed that the issue of service connection for chronic residuals of exposure to chemicals be readjudicated as a claim to include service connection for a skin and/or liver disorder.  

In light of the Veteran's Persian Gulf service, the Board has recharacterized the issue on appeal to refer to a chronic disability manifested by signs and symptoms involving the skin and liver.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that this claim requires additional development.  

The report of an August 2000 VA outpatient treatment report provides that the Veteran complained of a recurrent rash noted since November 1991, and that he had left the Persian Gulf in April 1991.  Its onset was on the legs in the boot line.  It was positive for pruritus and lasted for 7 days and resolved without a prescription.  Since then, he had experienced multiple episodes on his arms and legs and at times it uncovered his entire body.  It was positive for pruritus.  There was an acute onset usually in a single day, and then after 5-7 days it would resolve.  Allergy testing 18 years ago was negative and the Veteran personally had no allergy history.  The pertinent assessment was "PAPULAR RASH ?ET".  

The report of subsequent August 2000 VA outpatient treatment report that the Veteran had no symptoms suggestive of liver disease, but his liver function studies had increased by about 50 percent and were mildly above the upper limits of normal.  

A review of systems set forth in a March 2010 VA outpatient treatment report refers to a skin rash.  A May 2010 VA outpatient treatment report provides that the Veteran complained of a rash of the right hand starting that day.  

The Veteran is competent to report that he has had skin symptoms ever since military service.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Since the evidence raises the possibility that the Veteran incurred a chronic disability manifested by a skin disorder and/or liver disorder during active duty, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  In addition, the law requires that VA assist a claimant by providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to determine the etiology of any chronic disability manifested by signs and symptoms involving the skin and/or liver that may be present.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  The examination must be conducted following the protocol in VA's Disability Worksheet for Gulf War Guidelines.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is requested to opine whether it is at least as likely as not (50 percent probability or greater) that any current chronic disability manifested by signs and symptoms involving the skin and/or liver had its onset in service or is otherwise etiologically related to the Veteran's period of service, including, but not limited to his tour of duty in Southwest Asia.

If an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's period of service and the onset of the illness, the examiner must clearly identify the supervening condition or event in the examination report.

A complete rationale must be given for all opinions and conclusions expressed.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


